          Case 3:20-cv-02731-VC Document 713 Filed 09/23/20 Page 1 of 4




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov
        neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,              )   CASE NO. 3:20-cv-02731-VC
                                                  )
        Plaintiffs,                               )   FEDERAL DEFENDANTS’ MOTION TO
                                                  )   ENFORCE BAIL ORDER:
   v.                                             )   ABDIWELLE YOUSUF
                                                  )
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendants.                               )
                                                  )


        Federal Defendants hereby move to enforce the bail order of Abdiwelle Yousuf, ECF No. 425.

Mr. Yousuf has multiple criminal convictions, escalating in severity, with the most recent being a

conviction for assault with a deadly weapon on March 25, 2019, for which he was sentenced to three

years in prison. On account of his criminal conviction, Congress mandated that he be detained during

his removal proceedings. See 8 U.S.C. § 1226(c). After being released on bail by this Court, he has

failed to quarantine at the location proposed in his bail application as required by the Court’s conditions

on release, and he has not enrolled in an inpatient rehabilitation program, as he stated he would in his

bail application. Federal Defendants request that the Court order Mr. Yousuf to enroll in inpatient

FED. DEFS.’MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC
            Case 3:20-cv-02731-VC Document 713 Filed 09/23/20 Page 2 of 4




rehabilitation, as he said he would. Additionally, Federal Defendants request that Class Counsel be

reminded that they are required to advise class members released on bail of the conditions set by the

Court and ensure that class members understand the conditions. See ECF No. 543 ¶ 13.

       A.       Bail Application and Response
       Mr. Yousuf submitted a bail application May 31, 2020. ECF No. 288-11. He stated that he had

“a number of law enforcement contacts, as he was suffering homeless [sic] and struggling with mental

health issues and drug use.” Id. He described a fight with another homeless individual in 2017, which

resulted in his 2019 jury trial conviction for assault with a deadly weapon under California Penal Code

§ 245(a)(1). Id. He also stated that, when the state court judge denied his request to travel out of state

with his brother, he “became frustrated” and “agitated” and the judge then remanded him to custody. Id.

       In his application and supplement provided at the request of the Court, ECF Nos. 288-11, 362-1,

Mr. Yousuf set forth a plan for his possible release. He stated that “it appeared [his] past mental health

problems stemmed from his history of methamphetamine use.” ECF No. 362-1. Therefore, he proposed

first quarantining at his brother’s house in San Diego, California, for 14-days and then going to an

inpatient treatment program at The Lighthouse Community. Id. His application stated that his brother

would pick him up from ICE custody and “bring him to reside with him at his residence” in San Diego.

ECF No. 288-11. The application further stated that “[h]is brother will provide the stability he needs—

housing, help obtaining a job, emotional support, and help finding treatment in the community,” and

went on to state that “Mr. Yousuf’s brother takes his obligation extremely seriously, as he promised their

mother on her deathbed that he would care for Mr. Yousuf . . . .” Id. On July 9, 2020, the Court granted

Mr. Yousuf’s release. ECF No. 33. As a condition of his release, Mr. Yousuf was required to “observe

an initial 14-day quarantine at the place of residence, except as required to access needed healthcare.”

ECF No. 369.

       B.       Mr. Yousuf’s Failure to Comply with the Conditions of His Release
       On July 13, 2020, a mere three days after his release, Mr. Yousuf contacted Immigration and

Customs Enforcement reported a new address:

San Diego, CA, 92101             , which has been converted into a temporary homeless shelter.

Declaration of Deportation Officer Richard Lair (Lair Decl.) ¶ 7; see also

FED. DEFS.’MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC                             2
          Case 3:20-cv-02731-VC Document 713 Filed 09/23/20 Page 3 of 4




                                                                            (last visited Sept. 22, 2020).

On September 8, 2020, Mr. Yousuf told Deportation Officer Lair that he had moved to the shelter

because his brother would not let him live with him. Lair Decl. ¶ 9. However, no notice was provided

to Defendants’ counsel. By failing to reside at the place proposed in his bail application for 14 days

upon release, Mr. Yousuf violated the terms of the conditions of his release.

       Further, contrary to his statements in his bail application and supplement, Mr. Yousuf has not

sought treatment for his admitted serious drug problem. On September 8, 2020, Mr. Yousuf told

Deportation Officer Lair that he was not attending any rehabilitation or inpatient treatment programs and

that he did not feel he needed to do so. Id. Instead, Mr. Yousuf relayed that he was just told to listen to

his probation officer, and that his probation officer had not instructed him to attend such programs. Id.

Deportation Officer Lair then contacted Officer Vanessa Contreras, Mr. Yousuf’s probation officer. Id.

¶ 10. Officer Contreras was unaware that participating in a rehabilitation program was part of Mr.

Yousuf’s release from immigration custody. Id. However, Officer Contreras advised that she could and

would arrange for Mr. Yousuf to attend rehabilitation if required. Id.

       Given Mr. Yousuf’s admitted past history of drug abuse and criminal conduct, Federal

Defendants are very concerned with Mr. Yousuf’s failure to follow through on his release and treatment

plan after being granted bail. Moreover, Mr. Yousuf’s brother, who was purported to be Mr. Yousuf’s

anchor, will not allow Mr. Yousuf to stay at his home, making it all the more important that Mr. Yousuf

follow through with the treatment plan that he proposed in his bail application and supplement.

       C.      Request to Enforce Bail Order
       Mr. Yousuf has a significant criminal history, which by his own admission, was a result of his

homelessness and drug abuse. Upon his release from ICE custody, Mr. Yousuf is once again

experiencing homelessness, without his family’s support, and has not enrolled in the program he

indicated would be the assurance that he did not relapse into drug use. Without an adequate support

system, Mr. Yousuf is a danger to the community. Because Mr. Yousuf has violated this Court’s order

in both letter and spirit, Federal Defendants request that the Court enter an order to enforce the

conditions of Mr. Yousuf’s bail order and to require that Mr. Yousuf attend inpatient rehabilitation. In

the alternative, or if Mr. Yousuf is unwilling or unable to attend such inpatient rehabilitation, Federal

FED. DEFS.’MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC                              3
         Case 3:20-cv-02731-VC Document 713 Filed 09/23/20 Page 4 of 4




Defendants request that ICE be given permission to arrest Mr. Yousuf. Additionally, Federal

Defendants request that Class Counsel be reminded that they are required to advise class members

released on bail of the conditions set by the Court and ensure that class members understand the

conditions. See ECF No. 543 ¶ 13.



DATED: September 23, 2020                           Respectfully submitted,
                                                    DAVID L. ANDERSON
                                                    United States Attorney

                                                    /s/ Adrienne Zack
                                                    ADRIENNE ZACK
                                                    Assistant United States Attorney

                                                    Attorneys for Federal Defendants




FED. DEFS.’MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC                            4
